DETAILED ACTION/
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15, 18, 19 and new 21-22 are allowed. Claims 16, 17 and 20 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020, 08/09/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Election/Restrictions
Claims 1 and 2 allowable. The restriction requirement, as set forth in the Office action mailed on 03/31/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, claim 20, directed to a method withdrawn from consideration and is therefore cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David T. Bomzer on 10/229/2021.
The application has been amended as follows: amend claims 1, 2 by adding cancelled claims 16, 17 to both independent claims, Fix dependency of claims 18 and 19, cancel claims 16,17 and 20.   Add new claims 21 and 22 as indicated below:
Amend claim 1 as follows:
Claim 1: --“ A machine comprising:
an inner stator having a plurality of radially outwardly extending teeth;
an outer stator having a plurality of radially inwardly extending teeth that are offset from the radially outwardly extending teeth;
 a rotor, the rotor including an extension disposed between the plurality of stators, the extension including a plurality of rotor magnet slots and a plurality of flux barrier slots,
wherein plurality of rotor magnet slots and the plurality of flux barrier slots contact one another and are arranged in a circumferentially alternating sequence, one after another, such that each of the plurality of rotor magnet slots is circumferentially bounded by a pair of the plurality of flux barrier slots; and
a portion of each of the plurality of rotor magnet slots is disposed along a machine radial axis and/or a portion of each of the plurality of flux barrier slots is disposed at an angle to the machine radial axis,
wherein: 
the rotor includes a plurality of pins extending in a motor axial direction between axially adjacent laminate layers of the rotor, each of the plurality of pins being disposed in one of the plurality of flux barrier slots; and
each of the plurality of pins is radially centered within the one of the plurality of flux barrier slots.”--.
Amend claim 2 as follows
Claim 2: --“A machine comprising:
an inner stator having a plurality of radially outwardly extending teeth;
an outer stator having a plurality of radially inwardly extending teeth that are offset from the radially outwardly extending teeth;

wherein plurality of rotor magnet slots and the plurality of flux barrier slots contact one another and are arranged in a circumferentially alternating sequence, one after another, such that each of the plurality of rotor magnet slots is circumferentially bounded by a pair of the plurality of flux barrier slots, and
each of the plurality of rotor magnet slots is disposed along an axis extending through a radial center of the machine,
wherein: 
the rotor includes a plurality of pins extending in a motor axial direction between axially adjacent laminate layers of the rotor, each of the plurality of pins being disposed in one of the plurality of flux barrier slots; and
each of the plurality of pins is radially centered within the one of the plurality of flux barrier slots.”--.
Amend claim 18 as follows (change dependency from cancelled claim 16 to depend from claim 1):
--“18.	The machine of claim 1, wherein each of the plurality of flux barrier slots includes one of the plurality of pins.”--
Amend claim 19 as follows (change dependency from cancelled claim 16 to depend from claim 1):
--“19.	The machine of claim 1, wherein a total number of the plurality of flux barrier slots is greater than a total number of the plurality of pins, and each of the plurality of flux barrier slots includes at most one pin.”-- 
Cancel Claim 16
Cancel Claim 17
Cancel Claim 20 
Add New Claim 21 as follows:
--“21.	 The machine of claim 2, wherein each of the plurality of flux barrier slots includes one of the plurality of pins.”-- 
Add New Claim 22 as follows:
--“22.	The machine of claim 2, wherein a total number of the plurality of flux barrier slots is greater than a total number of the plurality of pins, and each of the plurality of flux barrier slots includes at most one pin.”-- 
Allowable Subject Matter
Claims 1-15 and 18,19, 21,22 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 1, recites “inter alia” “ A machine comprising:
an inner stator having a plurality of radially outwardly extending teeth;
an outer stator having a plurality of radially inwardly extending teeth that are offset from the radially outwardly extending teeth;
 a rotor, the rotor including an extension disposed between the plurality of stators, the extension including a plurality of rotor magnet slots and a plurality of flux barrier slots,
wherein plurality of rotor magnet slots and the plurality of flux barrier slots contact one another (see Fig.3and Fig.2) and are arranged in a circumferentially alternating sequence, one after another, such that each of the plurality of rotor magnet slots is circumferentially bounded by a pair of the plurality of flux barrier slots; and
a portion of each of the plurality of rotor magnet slots is disposed along a machine radial axis and/or a portion of each of the plurality of flux barrier slots is disposed at an angle to the machine radial axis,
wherein: 
the rotor includes a plurality of pins (24) extending in a motor axial direction between axially adjacent laminate layers of the rotor, each of the plurality of pins being disposed in one of the plurality of flux barrier slots (110); and
each of the plurality of pins (24) is radially centered (C0, radially centered 24) within the one of the plurality of flux barrier slots. (see Fig.3 and Fig.4).”  

    PNG
    media_image1.png
    724
    659
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    457
    526
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    364
    329
    media_image3.png
    Greyscale
	
The prior art of record fail to teach the combination of limitations of claims1, furthermore, the closest prior art Piech et al. (US PG Pub 20160126790 hereinafter “Piech”) in view of Shiga et al. (US Patent 7262526 hereinafter “Shiga, nor Miura (JP200145283a hereinafter Miura – in IDS) Shibata (JP2003319584A hereinafter Shibata – in IDS dating 09/25/2020) nor any other prior art  alone or combination teach a double stator one rotor structure with permeant magnets and flux slots, however they all fail to teach the pin in the flux hole or a pin that is centered within the hole and they fail to teach the magnet slot and flux barrier slot are connected to each other, the prior art of record fail to teach all the combination of amended claim 1 above, they fail to teach A machine comprising: an inner stator having a plurality of radially outwardly extending teeth; an outer stator having a plurality of radially inwardly extending contact one another and are arranged in a circumferentially alternating sequence, one after another, such that each of the plurality of rotor magnet slots is circumferentially bounded by a pair of the plurality of flux barrier slots; and a portion of each of the plurality of rotor magnet slots is disposed along a machine radial axis and/or a portion of each of the plurality of flux barrier slots is disposed at an angle to the machine radial axis, wherein: the rotor includes a plurality of pins extending in a motor axial direction between axially adjacent laminate layers of the rotor, each of the plurality of pins being disposed in one of the plurality of flux barrier slots; and
each of the plurality of pins is radially centered within the one of the plurality of flux barrier slots.”--.
None of the prior art search, Google Patent Search, International Search Reports, East Search, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 1 above, the combination of the limitations of the claim are unique. 

    PNG
    media_image4.png
    500
    579
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    592
    936
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    422
    746
    media_image6.png
    Greyscale

 
    PNG
    media_image7.png
    492
    613
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    432
    499
    media_image8.png
    Greyscale

Claims 2-6, 8-15, 18 and 19 are allowed based on dependency from allowed claim 1.
Reasons of allowance for claims 2 are the same as claim 1.
Re-claim 2, recites “inter alia” “A machine comprising:
an inner stator having a plurality of radially outwardly extending teeth;
an outer stator having a plurality of radially inwardly extending teeth that are offset from the radially outwardly extending teeth;
 a rotor, the rotor including an extension disposed between the plurality of stators, the extension including a plurality of rotor magnet slots and a plurality of flux barrier slots,

each of the plurality of rotor magnet slots is disposed along an axis extending through a radial center of the machine,
wherein: 
the rotor includes a plurality of pins (24) extending in a motor axial direction between axially adjacent laminate layers of the rotor, each of the plurality of pins being disposed in one of the plurality of flux barrier slots (110); and
each of the plurality of pins (24) is radially centered (C0, radially centered 24) within the one of the plurality of flux barrier slots. (see Fig.3 and Fig.4).”  
The prior art of record fail to teach the combination of limitations of claim 2, furthermore, the closest prior art Piech et al. (US PG Pub 20160126790 hereinafter “Piech”) in view of Shiga et al. (US Patent 7262526 hereinafter “Shiga, nor Miura (JP200145283a hereinafter Miura – in IDS) Shibata (JP2003319584A hereinafter Shibata – in IDS dating 09/25/2020) nor any other prior art  alone or combination teach a double stator one rotor structure with permeant magnets and flux slots, however they all fail to teach the pin in the flux hole or a pin that is centered within the hole and they fail to teach the magnet slot and flux barrier slot are connected to each other, the prior art of record fail to teach all the combination of amended claim 1 above, they fail to teach A machine comprising: an inner stator having a plurality of radially outwardly extending teeth; an outer stator having a plurality of radially inwardly extending teeth that are offset from the radially outwardly extending teeth;  a rotor, the rotor including an extension disposed between the plurality of stators, the extension including a plurality of rotor magnet slots and a plurality of flux barrier slots, wherein plurality of rotor magnet slots and the plurality of flux barrier slots contact one another and are arranged in a circumferentially alternating sequence, one after another, such that each of the plurality of rotor magnet slots is circumferentially bounded by a pair of the plurality of flux barrier slots; and a portion of each of the plurality of rotor magnet slots is disposed along a machine radial axis and/or a portion of each of the plurality of flux barrier slots is disposed at an angle to the machine radial axis, wherein: the rotor includes a plurality of pins extending in a motor axial direction between axially adjacent laminate layers of the rotor, each of the plurality of pins being disposed in one of the plurality of flux barrier slots; and
each of the plurality of pins is radially centered within the one of the plurality of flux barrier slots.”--.
None of the prior art, east search, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 2 above, the combination of the limitations of the claim are unique. 
Claims 7, 21 and 22 are allowed based on dependency from allowed claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art 20030020351 shows bar in a rotor that is in flux barrier hole, but the rotor is not permanent magnet rotor, nor is it have any structure same as current claims.  It is a reluctance rotor.  It fails to show any magnets or centering of the rod in the flux barrier slot. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834